McAvoy, J. (dissenting).
It appears that on October 21, 1929, in the corridor of the Supreme Court, New York county, defendant Harry Paltrowitz offered plaintiff the sum of $5,000 in settlement of plaintiff’s claim against the Wertshore Realty Corporation, and that plaintiff refused to accept the offer unless he received a lease in return, whereupon he was informed that if he did not accept the settlement he would be wiped out. Mr. Paltrowitz then went over to Leon R. Jillson, and pointed out the plaintiff to Jillson. Mr. Jillson, although unknown to plaintiff, informed him that he (Jillson) was an attorney. Mr. Jillson handed plaintiff a paper, and, when plaintiff inquired what the paper was, Mr. Jillson informed him that it was a foreclosure, and if plaintiff did not accept the $5,000 he would get nothing. Mr. Jillson represented the trustees.
*537Counsel for defendants Wertshore Realty Corporation and Manbras Realties, Inc., moved to amend the answer to plead res adjudicata on the ground that plaintiff knew the facts (i. e., of the collusion), and should have set them up in the foreclosure action. The motion was granted.
■ There is a finding of fact in the decision to the effect that, in pursuance of the scheme, agreement and conspiracy, defendant Wertshore Realty Corporation, by the defendant Harry Paltrowitz, its officer and director, and the defendants liquidating trustees of the Manhattan Brass Company, by Leon R. Jillson, their duly authorized agent and attorney, on October 21,1929, threatened the plaintiff that unless he would accept a certain settlement, offered in satisfaction of his claim then pending on trial before Mr. Justice Hammer, any attempts on his part to enforce the claim against the defendant Wertshore Realty Corporation would be rendered unenforcible; and, simultaneously with the plaintiff’s refusal to accept the settlement, Mr. Jillson served the summons and complaint in the foreclosure action upon the plaintiff, while the plaintiff was in the Supreme Court building.
It also appears that plaintiff consulted with his counsel after being served in the foreclosure action; that he duly appeared in the foreclosure action by his attorney, William Allen Murphy, whose notice of appearance waived the service of all papers and notices of all proceedings in said foreclosure action, except notice of sale and proceedings to obtain surplus moneys; that plaintiff interposed no defense to the summons and complaint in bhe foreclosure suit.
It thus appears that the plaintiff knew of the alleged conspiracy between the defendant Wertshore Realty Corporation and the liquidating trustees of the Manhattan Brass Company on October 21, 1929, the day he was served in the foreclosure action.
While it is true that he did not know at that time of the subsequent transactions whereby the trustees agreed to sell the premises to defendant PaJtrowitz and Paltrowitz conveyed the property to Manbras Realties, Inc., plaintiff could have raised the question of the conspiracy between Wertshore Realty Corporation and the trustees in the foreclosure action. Having failed to do so, plaintiff is barred of all rights by the judgment of foreclosure and sale, and everything done thereunder and thereafter. (Civ. Prac. Act, § 1085.)
A party to a foreclosure action is bound by the judgment of foreclosure as to every cause litigated, or which could have been litigated, and the judgment cannot be attacked collaterally. (Matter of Stilwell, 139 N. Y. 337.)
*538The judgment of foreclosure and sale is res adjudícala as to the plaintiff here. (Butterly v. Maribert Realty Corporation, 234 App. Div. 424.)
The judgment should be reversed and judgment rendered in favor of defendants dismissing the complaint upon the merits, with costs.
Judgment affirmed, with costs.